     Case 2:20-cv-00069-WBS-KJN Document 34 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANSAR EL MUHAMMAD,                               No. 2: 20-cv-0069 WBS KJN P
12                        Plaintiff,
13           v.                                        ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    KOURTNEE AMARAL, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On October 22, 2020, the undersigned

18   referred this action to the Post-Screening ADR Project and stayed this action for 120 days. (ECF

19   No. 30.) For the reasons stated herein, the stay is lifted and the undersigned recommends that this

20   action be dismissed.

21          Plaintiff’s complaint was filed with the court on January 9, 2020. (ECF No. 1.) This

22   action proceeds on the amended complaint filed August 10, 2020 against defendant Kourtnee

23   Amaral. (ECF No. 15.) Plaintiff alleges that defendant Amaral violated his Eighth Amendment

24   right to adequate medical care and state law by failing to treat his broken hand on or around

25   August 2018. (Id.)

26          The court’s own records reveal that on April 22, 2020, plaintiff filed an amended

27   complaint containing virtually identical allegations against defendant Amaral in 2:19-cv-1289

28
                                                       1
     Case 2:20-cv-00069-WBS-KJN Document 34 Filed 11/16/20 Page 2 of 2


 1   KJM CKD P.1 Due to the duplicative nature of the present action, the court will recommend that

 2   this action be dismissed. Plaintiff shall proceed with his claims against defendant Amaral in

 3   2:19-cv-1289 KJM CKD P.

 4          Accordingly, IT IS HEREBY ORDERED that the stay in this action is lifted; and

 5          IT IS RECOMMENDED that this action be dismissed without prejudice. See Fed. R. Civ.

 6   P. 41(b).

 7          These findings and recommendations are submitted to the District Judge assigned to this

 8   case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served

 9   with these findings and recommendations, plaintiff may file written objections with the court.

10   The document should be captioned “Objections to Magistrate Judge’s Findings and

11   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

12   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

13   Cir. 1991).

14   Dated: November 13, 2020

15

16

17

18
     Muh60.dup
19

20
21

22

23

24

25

26
27
     1
      A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                      2
